DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed 05/03/2022 have been considered and entered.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/23/2022 and 04/07/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Specification and Drawings
The specification & drawings filed 04/12/2022 are acceptable.
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered.
	Regarding the previous notice of non-responsiveness (improper shift of invention lacking unity with originally presented claims), Applicant argued that the present amendment was proper. The Examiner is in agreement and the amendment has been entered. 
	Regarding the 112(b)/2nd indefinite rejections of claims 9-10 and 15, Applicant argued that the amendment overcame said rejections; the Examiner is in agreement, therefore said rejections have been withdrawn.
	Regarding the 103 prior art obviousness rejections, Applicant persuasively argued that the amendment overcame said rejections, and further included additional technical analysis of the advantages of the present invention over the state of the prior art, see especially pages 8-9. The Examiner is in agreement and further notes that to meet the claim limitations requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate. See Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988). Therefore said rejections have been withdrawn.
	However, Applicant’s amendment introduced numerous informalities into the claims, see below.
Claim Objections
Claim(s) 1-10 and 16-21 is/are objected to because of the following informalities:  
As to independent claim 1,
 
 Applicant appears to have deleted the semicolon and indentation between the first and second limitations following the colon leading to a grammatically awkward junction thereof. Furthermore, said limitation starting with “the localized data storage repository…” appears to be a wherein statement, and is suggested to be preceded by such (additional grammatical changes therewith may be necessary, noting that with the inclusion of “wherein” the Examiner suggests changing the verb tense of “being” to “is”). 
As to independent claim 16:
 “initializing a microfluidic multi-port control valve” should instead use the article “the” since antecedence was previously established;
  “obtaining position data corresponding to position of the multi-port control valve” is awkward with respect to “corresponding to position” lacking an article or position being in the plural, the Examiner suggesting “corresponding to position(s)”; 
 in the last limitation, “and cumulative from” is missing the noun, the Examiner suggesting “and cumulative values from”; and 
 after the introduction of the abbreviation HPLC, further instances can be simply referenced as such, rather than repeatedly establishing the equivalence by redundantly stating “the High Pressure Liquid Chromatography (HPLC)”.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required. If the aforementioned suggested changes are acceptable, Applicant is welcome to promptly call and request such be entered by Examiner Amendment.
Allowable Subject Matter
Claim(s) 1-10 and 16-21 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) manufacture “A microfluidic multi-port control valve assembly of a…HPLC…unit having…a localized data storage repository for stored cumulative indication which travel with the valve assembly for predictive failure of components…”, the assembly comprising  “a…control valve having a valve housing…” and  “…the localized data storage repository…”, “an actuator assembly”, “a…sensor for creating a signal…being indicative of local valve position data…” and movement of the actuator, “a…controller",  “wherein the local valve position data associated with the signal corresponding to position and movement of the multi-port control valve and the actuator of the actuator assembly is stored in the localized data storage repository, and wherein the computing controller is adapted to translate the local valve position data for compatibility with the host…” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 16, 
the prior art fails to disclose or motivate one skilled in the art to perform (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) a method of evaluating a microfluidic multi-port control valve assembly of a…HPLC…unit having a…localized data storage repository for stored cumulative wear indications for predictive failure of components…”, the method comprising “initializing…” the control valve “…removably coupled to...” the HPLC unit, “wherein movement of the…valve assembly is effected by an actuator assembly”, “obtaining position data …” and “…movement data corresponding to movement of the…control valve and actuator…”, “determining cumulative values…of the…control valve and actuator assembly…” and “storing…in the localized data storage repository…for travel with the valve assembly”, and translating the…data… from the localized data storage repository for compatibility with the host…” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
This application is in condition for allowance except for the preceding formal matters pertaining to objections as put forth above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856